Citation Nr: 1702211	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, granted a higher 20 percent rating for a lumbar spine condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2012.  A copy of the hearing transcript is of record.

In an August 2012 decision, the Board took jurisdiction over the Veteran's TDIU claim as part of the increased rating for the lumbar spine pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for further development.  It was again remanded by the Board in July 2013 and April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information regarding his TDIU claim in a November 2012 letter.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records for the appeal period have been obtained and associated with the claims file.  The Board previously noted that the Social Security Administration (SSA) informed VA that the Veteran's SSA records had been destroyed.  The case was remanded, in part, to notify the Veteran that he may submit any SSA records which may be in his possession, as well as to obtain any outstanding vocational rehabilitation records.  A letter was sent to the Veteran in May 2016 regarding his SSA records, but no response was received.  A May 2016 Report of Contact indicated that a search for vocational rehabilitation records was negative.

The Veteran was also provided with VA examinations which contain descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for assessing the functional impact of the Veteran's service-connected disabilities on his employability.  The Board previously remanded the case in order to obtain a social and industrial survey to assess the Veteran's level of employability.  However, in May 2016, the Veteran's daughter contacted VA and stated that the Veteran was in poor health and unable to attend any further examinations.  

Based on the above, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of all the development discussed above, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran is service-connected for lumbar spine degenerative disc disease (20 percent), a right shoulder rotator cuff tear (10 percent), right ankle trauma residuals (10 percent), bilateral hearing loss (10 percent), and tinnitus (10 percent).  He is also service-connected for left fourth digit osteomyelitis, right knee trauma residuals, left knee trauma residuals, left tennis elbow with tendonitis, sinusitis, status post fistula in ano, hemorrhoids, residuals of a right cheek lesion excision, residuals of a great toe laceration, right ear basal cell carcinoma residuals, and status post left eye cataract extraction and intraocular lens implantation, all of which are noncompensable (0 percent).  His current combined rating during the appeal period is 50 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his December 2012 TDIU application form, the Veteran indicated he served as a pilot from 1954 to 1980.  He had four years of college-level education, and last worked in real estate sales in 1995.  He specified that his low back and right shoulder condition prevented him from working.

The Veteran underwent a series of VA examination in January 2013.  He reported that he had previously built cabinets for his house, and now built sowing table tops and repaired cedar chests.  He also grew and sold plants, though he could not dig them out himself.  He was able to cook, clean his house, and drive himself places.  Following a physical examination with objective testing, the examiners, collectively, found that his eye condition, hearing loss, and tinnitus had no functional impact on his ability to work.  However, overhead tasks were not possible due to the right shoulder condition, and physical labor was not possible due to the lumbar spine condition, though he was able to sit down and perform activities such as repairing chests and making sowing table tops.  There were no subjective complaints and no functional impairment from his right ankle, left fourth digit, left elbow, left knee, right knee, sinusitis, fistula, hemorrhoids, great toe, right cheek, or right ear conditions.

An August 2013 VA opinion was obtained to assess the collective impact of the Veteran's service-connected disabilities.  The examiner stated that, as a result of service-connected disabilities, the Veteran could not engage in employment activities involving lifting and carrying objects 10 lbs. or greater, walking more than half a block at a time, performing overhead tasks with the right arm, working in a flexed position of the lumbar spine, or continuous repetitive movement of the lumbar spine.  Nevertheless, he was able to obtain and retain substantially gainful employment in sedentary and light duty occupations consistent with the above limitations, based on the objective findings and his reported level of activities from the January 2013 examination.

As noted above, the Veteran was unable to attend an social and industrial survey in 2016.

Because he does not meet the schedular criteria for a TDIU, the matter was referred to the Director of Compensation Service for consideration of an extraschedular TDIU.  In a September 2016 memorandum, the Director cited the findings of the August 2013 VA opinion and declined to assign an extraschedular TDIU.

Based on the evidence, the Board concurs that an extraschedular TDIU is not warranted.  The Board recognizes the substantial functional limitations resulting from the Veteran's service-connected disabilities, and finds that it is unlikely he would be able to engage in most forms of active employment.  However, he is capable of the physical acts sufficient to make sowing table tops or repair cedar chests.  His college-level education and prior experience in real estate sales indicates he is also capable of performing the duties of other, more sedentary forms of employment, such as office work, which are not significantly impacted by his service-connected disabilities.  This finding is generally supported by the statement from the August 2013 VA examiner.  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the Veteran's overall occupational and functional impairment is adequately contemplated by his assigned schedular ratings, and the evidence is against a finding that his service-connected conditions, alone, preclude him from obtaining substantially gainful employment.  Therefore, a TDIU is not warranted.

The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

A TDIU is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


